—In a negligence action to recover damages for personal injuries, etc., the third-party defendant appeals from a judgment of the Supreme Court, Kings County (Jackson, J.), entered October 25, 1995, upon the third-party defendant’s default in complying with a prior order of the same court dated March 9, 1995, granting the third-party plaintiffs’ cross motion for summary judgment unless the third-party defendant responded to certain discovery, which is in favor of the defendant and third-party plaintiff and against it.
Ordered that the appeal is dismissed, without costs or disbursements.
The Supreme Court entered a judgment in favor of the third-party plaintiff and against the appellant after the appellant failed to comply with a prior order granting the third-party plaintiff’s motion for summary judgment on its third-party complaint unless the appellant provided certain discovery. Since the judgment is deemed to have been entered on the appellant’s default, the appellant’s proper remedy was to move to vacate the judgment rather than a direct appeal (see, CPLR 5511; Murphy v Murphy, 212 AD2d 583; see, e.g., Fleet Fin. v Nielsen, 234 AD2d 728; Rust v Sifer, 115 Misc 2d 363). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.